IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-11184
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROSENDO NAVA,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:97-CR-306-ALL-G
                       --------------------
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rosendo

Nava has moved to withdraw and filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Although he was

informed of counsel’s motion, Nava has not filed a response.     Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion to withdraw is

GRANTED.   Counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.